Citation Nr: 0334341	
Decision Date: 12/10/03    Archive Date: 12/16/03	

DOCKET NO.  98-10 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




REMAND

The veteran had active service from August 1962 to August 
1965.  His military personal records disclose that his 
service included time in Vietnam from August 1964 to August 
1965 when he was assigned to the 3rd Radio Research Unit.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
VARO in Milwaukee.  

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
Law. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant, and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the claims file reveals the veteran has not been 
apprised of the VCAA and its impact on his claim.  In a May 
2003 supplemental statement of the case, he was provided with 
the provisions of 38 C.F.R. § 3.159 (2003).  However, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. September 22, 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as in consistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit concluded 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Because of the changes in the law cited above, a remand is 
required for compliance with governing adjudicative 
procedures.  

In an effort to assist the RO, the Board has reviewed the 
claims file.  The Board notes that the record reflects the RO 
has been very diligent in undertaking as much development as 
possible.  The veteran himself, however, has not provided as 
much specific information as possible regarding his reported 
stressful situations in service.  In a statement received in 
July 1998, he indicated that in late 1964 he volunteered as a 
door gunner on helicopter flights conducted by the 25th 
Infantry Division stationed at Tan Son Nhut Air Base.  His 
best recollection was that the flights were with the 45th or 
145th Helicopter Company.  Of record is a May 2003 
communication from the command historian at the United States 
Army Intelligence and Security Command, Fort Belvoir, 
Virginia.  It was to the effect that that facility was unable 
to corroborate information provided as to the veteran's 
assignment to the 3rd Radio Research Unit.  It was noted that 
the United States Army Security Agency records pertaining to 
the 3rd Radio Research Unit reported no attacks on Tan Son 
Nhut Air Base during the August 1964-65 time period.  It was 
stated there were no reported enemy incidents involving 
personnel from that unit or operations matching the name 
"Shotgun."  In this regard, it is noted that the veteran has 
indicated that his service with the helicopter unit was in 
support of Operation Shotgun.  Notation was made that a unit 
named the 45th Transportation Battalion arrived in Vietnam in 
July 1962 and departed in September 1963.  Its assets were 
used to form the 145th Aviation Battalion, which served with 
the 1st Aviation Brigade which was headquartered at Tan Son 
Nhut Air Base.  The historian indicated that reports of the 
145th Aviation Battalion might provide additional information 
regarding their operations and casualties.  Information 
regarding the activities of this unit during the time frame 
the veteran served in Vietnam might be of assistance to his 
claim and it is believed an attempt should be made to obtain 
such information. 

In view of the foregoing, the case is therefore REMANDED for 
the following:

1.  The veteran should be asked one more 
time to provide as detailed a statement 
of stressors as possible, including the 
"who, what, where, and when" of each 
alleged stressor, the type and location 
of each incident, numbers and full names 
of casualties, unit designations to the 
company level, and names of the units 
involved.  He should be advised that it 
is crucial that he be as specific as 
possible to aid in the development of his 
claim.

2.  The RO should then ask the Director, 
U.S. Armed Services Center for Unit 
Records Research, to provide any 
information available, such as a command 
history, pertaining to the activities of 
the 145th Aviation Battalion in Vietnam 
between August 1964 and August 1965.  

3.	The RO must then review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  Following such 
development, the RO should review and 
readjudicate the service connection 
claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
a supplemental statement of the case.  
This must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue on appeal.  An appropriate 
period of time should be allowed for 
response.  

4.	Based on any evidence obtained, if 
deemed advisable, an examination of 
the veteran by an appropriate 
specialist is authorized for the 
purpose of determining the nature and 
etiology of any psychiatric disorder 
present, and the veteran is to be 
advised that his failure, without good 
cause, to appear for any such 
examination could result in the denial 
of his claim.  38 C.F.R. § 3.655 
(2003).

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, he is advised that 
the duty to assist is not just a one-way street but that he 
is to provide more specific information as to the stressful 
experiences he reportedly encountered while in service.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




